Boslaugh, J.,
concurring.
I am in full agreement with the decision of the court that this case must be remanded to give the appellant an opportunity to be heard upon the order of October 17, 1975, modifying the decree entered September 11, 1975.
I do not believe this case can be distinguished from Benson v. Benson, 190 Neb. 87, 206 N. W. 2d 51, on the ground that in this case custody was placed in a third person, the probation officer, instead of the court. The order of October 17, 1975, provides in part: “* * * and that this Court, at the time of said decree, retained custody of the parties minor child by awarding the legal custody of said child to the District Probation Officer, of the 9th Judicial District; * * (Emphasis supplied.) An award of child custody to a probation officer with physical custody in the parents is for most purposes the legal equivalent of retaining custody in the court with possession in the parents.
Benson v. Benson, supra, involved a modification order, made after an evidentiary hearing, which gave the defendant father possession of the children from June 9, 1972, until August 6, 1972, instead of for 1 month during the summer as provided in an order entered on February 17, 1972. The order was in the nature of an adjustment of visitation rights which had been a subject of controversy between the parties since the date of the original decree.
The decree in this case, entered on September 11, 1975, divided the physical custody equally between the parties. The order of October 17, 1975, responding to the application for modification, awarded physical cus*783tody to the respondent for 9 months of each year. The order was not temporary in nature, and deprived the petitioner of a substantial right that had been awarded to her in the decree. Under the circumstances it was an order that should have been made only after notice and an opportunity for an evidentiary hearing.
Spencer and McCown, JJ., join in this concurrence.